Citation Nr: 1744065	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO. 12-29 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for chronic fatigue syndrome, to include an undiagnosed illness manifested by chronic fatigue and chronic insomnia.

2. Entitlement to service connection for fibromyalgia, to include an undiagnosed illness manifested by muscle and joint pain. 

3. Entitlement to service connection for irritable bowel syndrome, to include an undiagnosed illness manifested by abdominal pain.

4. Entitlement to service connection for a skin disability, to include an undiagnosed illness manifested by rashes. 

5. Entitlement to service connection for a neurological disability, to include an undiagnosed illness manifested by dizziness and loss of balance. 

6. Entitlement to service connection for an acquired psychiatric disorder.

7. Entitlement to an initial evaluation in excess of 10 percent for service-connected traumatic brain injury.

8. Entitlement to an increased rating for service-connected gastroesophageal reflux disease (GERD) with hiatal hernia, currently evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona. 

In January 2011, the RO denied a claim for an increased rating for service-connected GERD with hiatal hernia, evaluated as 10 percent disabling.  

In November 2013, the RO granted service connection for a traumatic brain injury, evaluated as 10 percent disabling, and denied claims for service connection for anxiety NOS (not otherwise specified) and depression.

In September 2014, the RO denied claims for service connection for "extreme chronic fatigue (combined with chronic insomnia)," "fibromyalgia (also claimed as muscle and joint pain)," "irritable bowel syndrome (also claimed as abdominal pain)," rashes, and an "undiagnosed neurological issue (also claimed as dizziness and loss of balance)."

The Board has recharacterized the issues as stated on the cover page of this decision to interpret the claimed conditions as broadly as possible. Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).


FINDINGS OF FACT

1. The Veteran does not have chronic fatigue syndrome, to include an undiagnosed illness manifested by chronic fatigue and chronic insomnia; fibromyalgia, to include an undiagnosed illness manifested by muscle and joint pain; irritable bowel syndrome, to include an undiagnosed illness manifested by abdominal pain; or a skin disability, to include an undiagnosed illness manifested by rashes, due to his service.

2. The Veteran does not have a neurological disability, to include an undiagnosed illness manifested by dizziness and loss of balance, or an acquired psychiatric disorder due to his service, or that was caused or aggravated by a service-connected disability. 

3. The Veteran's head injury residuals are shown to have been productive of mild memory impairment and mild anxiety, but not symptoms warranting more than a level "1" in any category under DC 8045, or headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months. 

4. The Veteran's service-connected gastroesophageal reflux disease is shown to have been productive of symptoms that include abdominal pain and GERD, but not persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.
CONCLUSIONS OF LAW

1. Chronic fatigue syndrome, to include an undiagnosed illness manifested by chronic fatigue and chronic insomnia; fibromyalgia, to include an undiagnosed illness manifested by muscle and joint pain; irritable bowel syndrome, to include an undiagnosed illness manifested by abdominal pain; and a skin disability, to include an undiagnosed illness manifested by rashes, are not shown in service, and are not related to service, to include service in the Southwest Asia Theater of Operations. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2016).

2. A neurological disability, to include an undiagnosed illness manifested by dizziness and loss of balance, is not shown in service, is not related to service, to include service in the Southwest Asia Theater of Operations, and was not caused or aggravated by service, or by a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.317 (2016).

3. An acquired psychiatric disorder was not caused or aggravated by service, or by a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

4. The criteria for an initial evaluation in excess of 10 percent for service-connected head injury residuals have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 4.124a, Diagnostic Codes 8045, 8100 (2016).

5. The criteria for an initial evaluation in excess of 10 percent for service-connected irritable bowel syndrome and gastroesophageal reflux disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.114, Diagnostic Code 7346 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran asserts that he has undiagnosed illness(es) manifested by chronic fatigue and chronic insomnia, muscle and joint pain, abdominal pain, rashes, and neurological symptoms, to include dizziness and loss of balance, due to his service. He also asserts that he has fibromyalgia, and irritable bowel syndrome, due to his service. He asserts that he has experienced dizziness since he was on active duty, chronic fatigue and insomnia "for countless years," rashes on and off for more than 20 years, and fibromyalgia since early 2009. See Veteran's appeal (VA Form 9), dated in December 2015. He further argues that health care providers have told him that his dizziness is "consistent with a TBI," and that he has been found to have a lesion on his temporal lobe that a health care provider has told him is consistent with a TBI. See Veteran's appeal (VA Form 9), received in August 2015. 

In a statement, dated in January 2014, the Veteran's spouse stated that the Veteran sustained a head injury during service, on a Saturday, and that he told her that he had been knocked unconscious for about 30 seconds to a minute. She states that he had a second loss of consciousness upon arrival at an emergency room. He was released later that day. It took a couple of days for him to recover from his head injury, although he returned for work the following Monday. She stated, in relevant part, that he began experiencing symptoms that included loss of balance and dizziness in approximately 2009. 

The Board first notes that service connection is currently in effect for disabilities that include postoperative acromioclavicular separation, post-athroscopy, degenerative disc disease of the lumbar spine, and plantar fasciitis with heel spurs. The claimed disabilities are therefore construed not to include these service-connected conditions. 38 C.F.R. § 4.14 (2016). 

In April 2014, the Veteran filed his claims. In September 2014, the RO denied the claims. The Veteran has appealed.

In February 2016, the RO denied claims for service connection for arthritis of the bilateral fingers, wrists, hands, ankles, knees, and hips, and seronegative arthropathy. However, these issues are considered to be part and parcel to the issues on appeal. Clemons; Brokowski. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service." See 38 C.F.R. § 3.303(d).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Id. When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Id. For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis, and an organic disease of the nervous system. See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)). A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed. Id.

"Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317. The United States Congress has defined the Persian Gulf War as beginning on August 2, 1990, the date that Iraq invaded the country of Kuwait, through a date to be prescribed by Presidential proclamation of law. 38 C.F.R. § 3.2(i) (2016). 

Service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran"; (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317 ]"; (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021"; and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis." Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms. 38 C.F.R. § 3.317(a), (b). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection. 38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii). For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4). 

By definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis." 38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117"); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995) ("The undiagnosed illness provisions of Public Law 103-446, as implemented by § 3.317, were specifically intended to relieve the unique situation in which certain Persian Gulf War veterans found themselves unable to establish entitlement to VA compensation because their illnesses currently cannot be diagnosed."). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez, 19 Vet. App. at 8-9. Further, lay persons are competent to report objective signs of illness. Id. 

For VA purposes, the diagnosis of CFS requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance. 38 C.F.R. § 4.88a.

The Veteran's service treatment records show the following: upon entrance into service in 1983, he reported a history of hospitalization for a broken left arm in 1974. See also September 2006 report (DD Form 2766) noting a history of left radius and ulna fracture with closed reduction in 1974. 

In January 1984, the Veteran was treated for complaints of fatigue and body aches. The assessment was viral syndrome. In March 1987, he was treated for a wrist sprain. In June 1987, the Veteran was treated for cervical strain following a motor vehicle accident. An X-ray was normal. In August 1987, the Veteran was treated for right shoulder pain after throwing a football. The assessment noted apparent muscle spasm. The following month, he was afforded a provisional diagnosis of bursitis. X-rays were interpreted as being within normal limits. In March 1989, the Veteran was treated for complaints of dizziness, cough, and malaise. The assessment was viral syndrome.

Service examination reports dated in July 1990 and May 1995 show that the Veteran's upper and lower extremities, skin, neurological system, and psychiatric condition were clinically evaluated as normal. A report of medical history associated with the May 1995 examination shows that no relevant symptoms were claimed or noted. 

In November 1998, the Veteran received treatment for right knee symptoms, and it was noted there was no history of trauma or previous injury. The assessment was right quadriceps pull. The following month, he was afforded a provisional diagnosis of right knee patellofemoral syndrome. In March 2000, the Veteran complained of a six-week history of fatigue and episodic dizziness, described as a sense of imbalance. He denied joint pains. Motor and sensory examinations, and gait, were normal. The medical officer assessed the Veteran with fatigue, and noted that the Veteran needed patches for smoking cessation. The medical officer noted that he did not want to have to evaluate the Veteran's signs and symptoms that may be related to stopping smoking, as there was "too much confusion at this time." A May 2001 report notes a history of anxiety, and that the Veteran was taking Tenormin. A June 2001 health history questionnaire shows that the Veteran indicated that he had a high stress job, and that he had been feeling "down, helpless, panicky, or anxious." The examiner noted that he was taking medications that included Tenormin. In October 2003, the Veteran complained of a wide variety of symptoms, to include fatigue, malaise, and body aches. The assessment was URTI (upper respiratory tract infection). In August 2004, the Veteran was noted to complain of ulnar nerve impingement beginning in about February 2004. The Veteran reported that he quit smoking in May 2004. He also complained of increased stress at his job, but declined counseling. In September 2004, the Veteran had a lipoma removed from his left forearm.

A March 2006 post-deployment health reassessment (DD Form 2900), dated in March 2006, notes that the Veteran had been deployed in Kyrgyzstan, and that he indicated that his health was somewhat better than before he deployed. He denied sustaining any physical injuries while deployed. He did not endorse symptoms that included weakness, "swollen, stiff or painful joints," muscle aches, skin diseases or rashes, "dizziness, fainting, or lightheadedness," increased irritability, psychiatric symptoms involving self-harm or harming others, physical symptoms, PTSD symptoms, anger or aggression, suicidal ideation, depression symptoms, social or family conflict, nightmares, being constantly on guard or easily startled, feeling numb or detached from others, activities or his surroundings, feeling hopeless, or losing interest in doing things. He indicated that he did not want to schedule a visit with a health care provider to further discuss health concerns.  

A "report of medical assessment" (DD Form 2697) for retirement, dated in September 2006, shows that the Veteran indicated the following: his overall health was the same since his last examination. Since his last assessment, he has not had any illnesses or injuries that caused him to miss duty for more than three days. He has not suffered any injury or illness for which he did not seek medical care. He did not have any conditions which currently limit his ability to work in his primary military specialty or which require geographic or assignment limitations. He was not referred for further evaluation. 

Overall, a number of reports contain findings that there were no musculoskeletal or neurological symptoms, and/or that sensory and motor examinations, gait and/or reflexes were normal, and/or that the Veteran denied or failed to indicate the presence of fainting or dizzy spells and/or psychological symptoms. See e.g., reports dated in June 1999, November 2003, August 2004, April, June, July and August of 2005, March, May, July, September, October, November and December of 2006 (there is a notation in a September 2006 report of "lightheadedness initially with increase in his prescription" for Zestril (blood pressure medication) from 10 milligrams (mg.) to 20 mg.)). 

As for the post-service medical evidence, a VA neurological disorders examination report, dated in March 2007, shows that the Veteran reported the following: he has a history of being hit in the face with a horse's head in 2001, and being thrown to the ground. He was not sure whether or not he lost consciousness, but if he did, it was for no more than 30 seconds. He got up and drove himself to the hospital while bleeding from the nose. He was found to have a fracture of the nose. He had no neurological symptoms at the time, nor has he had any since, and to this day he feels completely healed. He was also hit in the head about 15 years before, without losing consciousness, and he had no symptomatology at that time. The examiner stated that the Veteran may have suffered a minor concussive syndrome, and that he had no immediate or residual symptoms. 

A VA general medical disorders examination report, dated in March 2007, shows that on examination, posture and gait were normal. The cranial nerves were intact. Cerebellar function studies were normal. The skin was within normal limits. There was no relevant diagnosis. 

VA progress notes indicate that a colonoscopy in February 2010 was normal. VA progress notes show that in late 2011, the Veteran sought treatment for joint pain. The Veteran was noted to inquire as to whether or not he has fibromyalgia. The relevant assessment was "migratory arthralgia without objective findings."

VA progress notes show that in March 2012, the Veteran received a rheumatology consultation for complaints of pain in multiple joints and muscle aches for the past 11/2 years. The primary diagnosis was "generalized aches, fibromyalgia, possible drug interaction, increased blood sugar." Other VA progress notes dated in 2012 show that the Veteran complained of lightheadedness several times a day for the past three months, of dizziness, and constantly feeling that he is drunk. He also reported a history of being beaten by a drunk in 1992 and having his "head smacked into a pillar." He denied vertigo or nausea, but reported a feeling of disequilibrium. Audiometric test results were within normal limits at all frequencies. A brain MRI (magnetic resonance imaging) study showed no acute intracranial abnormality, and about 25 percent narrowing at the origin of the left posterior cerebral artery. There was a single 4 mm. T2 hyperintense white matter lesion in the left frontal gyrus which was considered nonspecific with no abnormal enhancement. On examination, the cranial nerves were intact. A sensory examination was intact. Gait was "ok," but there was poor balance on heel/toe walk, and poor tandem walk. There were impressions of anxiety NOS, and dysequilibrium of uncertain etiology, and notations of a mildly abnormal examination. 

A January 2013 VA progress note shows follow-up treatment for fibromyalgia, and that the Veteran had improved symptoms with Depakote. Beginning in June 2013, VA progress notes show that the Veteran received treatment for complaints of a two to three-month history of joint pain. The assessment was polyarthritis, screening for rheumatoid arthritis vs. calcium-hydroxyapatite/CPPD (calcium pyrophosphate dihydrate crystal deposition disease) vs. SpA (spondyloarthritis). Thereafter, he also received treatment for psychiatric symptoms. There are notations of depression, fibromyalgia, mood disorder NOS, generalized anxiety disorder, and a skin rash, with a trial of triamcinolone cream.  Other relevant findings in 2013 include Axis I diagnoses of bipolar disorder, and rule out cyclothymic disorder. 

A VA PTSD (posttraumatic stress disorder) disability benefits questionnaire (DBQ), dated in September 2013, shows that shows that the examiner (G.C., M.D.) noted that the Veteran's claims file had not been reviewed, but that his CPRS (Computerized Patient Record System) files had been reviewed. The Veteran claimed that he had been put on blood pressure medication, Tonormon, (presumably "Tenormin") for 18 months for panic attacks, but the examiner stated that no record of this was found. He reported that he started meeting with a VA psychologist in the Fall of 2012 because of stress, anxiety, and depression. He reported that his symptoms started about two years ago and are in relation to various life stressors, mainly difficulty handling work stress. Dr. G.C. concluded that the Veteran's condition is not related to his head injury, which occurred in 2001, as there is no evidence of onset soon after the head injury, and as the Veteran reported an onset in about 2010. The examiner concluded that the Veteran did not meet the criteria for PTSD. The diagnosis was anxiety disorder NOS. 

A VA residuals of traumatic brain injury DBQ, dated in August 2013, shows that the examiner (J.S., M.D.) noted that the Veteran's claims file had been reviewed. The diagnosis was traumatic brain injury. In an addendum, dated in October 2013, Dr. J.S. concluded that the Veteran's mental condition is not secondary to Veteran's TBI, explaining that he reported having psychiatric symptoms in June 2001, prior to his TBI. She also cited to reports from Dr. G.C. (who performed the September 2013 PTSD examination), noting, "Currently, Veteran is diagnosed with anxiety disorder NOS given the mixture of anxiety and depressive symptoms he displays. The Veteran reports such problems started about 2 years ago and are in relation to various life stressors, mainly difficulty handling work stress." Dr. J.S. stated, "I will state that the issue of lightheadedness and dizziness are of unknown etiology given that they have appeared recently and not after the incident of TBI."

In July 2014, the Veteran received treatment from a VA rheumatology department. The assessment was sero-negative polyarthritis and presence of chondrocalcinosis, with a notation of presumptive CPPD and arthritis. 

In August and September of 2014, the Veteran was afforded a number of VA examinations. In each case, the examiners indicated that the Veteran's claims file and VBMS/e-file had been reviewed. The August 2014 mental disorders DBQ was completed by Dr. G.C. The August 2014 skin DBQ was completed by S.T., M.D. The September 2014 DBQs were all completed by B.G., M.D. The disability benefits questionnaires (DBQs) show the following:

A VA skin DBQ shows that the Veteran reported being exposed to smoke, sand, and unsanitary living conditions during service in Saudi Arabia in 1991. He reported having rashes beginning at some point between 2002 and 2003. He has gotten rashes, which last between 10 to 15 minutes and a few hours, four to five times a week. The rashes have never been documented, and no diagnosis has ever been made. The examiner noted that the Veteran had no scarring or disfigurement of the head, face or neck, no benign or malignant skin neoplasms, and no systemic manifestations due to any skin disease. He has not been treated with oral or topical medications for a skin condition in the past twelve months, nor has he undergone any treatments (other than systemic or topical medications) or procedures for exfoliative dermatitis or papulosquamous disorders in the past twelve months. In the past twelve months, he had not experienced any debilitating, or non-debilitating, episodes due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis. On examination, the Veteran was not found to have any of the aforementioned skin conditions. There are no other pertinent physical findings, complications, conditions, signs and/or symptoms related to any of the aforementioned skin conditions.

A VA mental disorders DBQ shows that the Veteran reported experiencing panic attacks during service, for which he took Tenormin (spelling corrected) (blood pressure medication). The examiner stated that there was no evidence of this in the records. Following service, the Veteran reported receiving VA treatment for anxiety and depression beginning in the Fall of 2012. He said that he was currently receiving VA treatment for anxiety and mood symptoms. The examiner stated that it was not possible to differentiate his traumatic brain injury (TBI) symptoms from his anxiety, because "symptom crossover prevents differentiation." The diagnosis was unspecified anxiety disorder. 

A VA ear DBQ notes that there is no history of ear surgery. On examination, gait was unsteady, with slight swaying, and the Veteran was unable to walk in a straight line. He was able to walk two to three steps in tandem gait. The diagnosis was dysequilibrium, with a date of diagnosis of 2012. 

A VA intestinal conditions DBQ shows that the Veteran reported wondering whether or not he has irritable bowel syndrome (IBS). He reported having occasional low abdominal pain, and occasional stool urgency. He reported that a colonoscopy in 2011 was "fine," and that he was told to come back in ten years. The examiner indicated that there is no historical objective evidence of IBS, and that the Veteran was not now, nor has he ever been, diagnosed with an intestinal condition (other than surgical or infectious). Continuous medication is not required for control of an intestinal condition. There is no history of relevant surgery. The Veteran does not have signs or symptoms attributable to a non-surgical, non-infectious intestinal condition. There are no other pertinent physical findings, complications, conditions, signs and/or symptoms. IBS is not identified. 

A VA fibromyalgia DBQ notes the following: the Veteran reported that he has been diagnosed with arthritis CPPD. He first noticed pain in 2010, and eventually saw a rheumatologist, and underwent a bone scan and X-rays, at which time calcium crystal buildup was found in his joints. He was once diagnosed with fibromyalgia, but the rheumatologist did not feel comfortable making the diagnosis, so she sent him back to his primary care provider who thought that he had it. The examiner concluded that the Veteran does not have any findings, signs, or symptoms attributable to fibromyalgia. The Veteran has never been diagnosed with fibromyalgia, and does not now have fibromyalgia. In this regard, a primary care physician noted fibromyalgia in January 2013, however, subsequent lab work and a rheumatological workup revealed sero-negative arthritis, which is the more correct diagnosis. It would appear that the aches and pains that were felt to be fibromyalgia are in actuality sero-negative arthritis. 

A VA chronic fatigue syndrome DBQ shows that the Veteran reported that he has worked full-time in an office-type desk job for 11/2 years. The Veteran has never been diagnosed with chronic fatigue syndrome, and he does not now have chronic fatigue syndrome. The Veteran does not have any findings, signs, or symptoms attributable to chronic fatigue syndrome. Chronic fatigue syndrome is not identified.

A VA Gulf War General Medical Conditions DBQ indicates that the Veteran reported a history of chronic fatigue syndrome and fibromyalgia. The examiner indicated that the Veteran does not have any diagnosed illnesses for which no etiology was established. There are no reported additional signs and symptoms not addressed in the reported history. A physical examination was normal, except as noted in the associated DBQs. Chronic fatigue syndrome (CFS) is not identified. There is a notation of fibromyalgia in January 2013. This appears to have been the working diagnosis, as further workup, lab testing, and symptomatology have evolved. The Veteran was recently diagnosed with sero-negative polyarthritis, and noted to have chondrocalcinosis CPPD. The sero-negative polyarthritis and presence of chondrocalcinosis is less likely than not associated with the hazards of service in Southwest Asia. No undiagnosed illness, condition, or symptoms are identified. This is most consistent with a Category 3 condition (partially-explained etiology) and are less likely as not due to the hazards associated with service in Southwest Asia. The etiology is more likely due to autoimmune responses or a genetic predisposition which may be the underlying cause of this arthritic condition. 

With regard to the claim for an undiagnosed neurological condition, the Veteran's symptoms of dizziness and loss of balance are most consistent with a Category 3 condition (partially-explained etiology) and are less likely as not due to the hazards associated with service in Southwest Asia. This is more likely attributable to potential side effects from medications or supplements, a metabolic condition, dysequilibrium, fluid intake and fluid balance, central and peripheral vestibular manifestations, or atherosclerotic occlusions of the vertebrobasilar arterial system which may produce brainstem ischemia. 

VA progress notes dated between 2014 and 2016 contain problem lists noting "dizziness and giddiness," bipolar disorder NOS, anxiety state NOS, myalgia and myositis, fibromyalgia, and polyarthritis NOS, multiple. This evidence also includes notations of mood disorder NOS, pruritic rash, chronic dermatitis, and "chondrocalcinosis, due to pyrophosphate crystals, involving multiple sites." Notwithstanding the notations of a rash, there are multiple findings that he did not have a rash. The Veteran was noted to be taking Adalimumab for arthritis, and colchicine for gouty arthritis. 

With regard to the possibility of service connection on a direct and presumptive basis, the Board finds that the claims must be denied. The service treatment records show that the Veteran was treated for various joint complaints over the course of his 24 years of service. However, there is no evidence of joint pathology. He was also treated for complaints that included fatigue in 1984 and 2003, with assessments of viral syndrome, and upper respiratory tract infection. In March 2000, he complained of a six-week history of fatigue and episodic dizziness, described as a sense of imbalance. The assessment noted fatigue, and the examiner indicated that the Veteran's signs and symptoms may be related to his stopping smoking. There is no evidence of any of the claimed symptoms between 2004 and separation from service. For the claim involving dizziness, the Veteran repeatedly denied having such symptoms after 2004, notwithstanding one report in September 2006 of lightheadedness that was thought to be associated with an increase in his prescription for blood pressure medication. The Veteran's September 2006 "report of medical assessment" (DD Form 2697) for retirement does not note any relevant symptoms, complaints, or diagnoses. To the extent that the Veteran has asserted that he was provided with Tenormin for panic attacks during service, there is no evidence to show that he was given this medication (as shown in 2001) for control of psychiatric symptoms. Therefore, a chronic condition is not shown during service. See 38 C.F.R. § 3.303 (a). 

There is no evidence to show arthritis of any relevant joint, or an organic disease of the nervous system, within one year of separation from service. 38 C.F.R. §§ 3.307, 3.309.

Furthermore, to the extent that the claims include claims for chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, these disabilities are not currently shown. The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). The September 2014 VA DBQs show that the Veteran was not found to have any of these disorders. These opinions are considered highly probative, as they are shown to have been based on a review of the Veteran's claims file, and as they are accompanied by a sufficient explanation. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). While there are some notations of fibromyalgia, the September 2014 VA examiner made clear that fibromyalgia was a working diagnosis, and that following further workup, lab testing, and evolution of symptomatology, the current and correct diagnoses were sero-negative polyarthritis, and chondrocalcinosis CPPD. See Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion). Accordingly, the Board finds that the Veteran is not shown to have chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome. 

There is no evidence of these claimed disorders following service until 2012. This is about five years after separation from service. In any event, for the claims other than the claims involving arthritis, and a possible organic disease of the neurological system, the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). For all claims, there is no competent and probative opinion in favor of any of the claims. Accordingly, the Board finds that the preponderance of the evidence is against the claims on a direct and presumptive basis. 

With regard to the claims for a neurological disability involving dizziness and loss of balance, and an acquired psychiatric disorder, and the possibility of secondary service connection, the Board notes that service-connection is currently in effect for disabilities that include a traumatic brain injury. However, the Board finds that the preponderance of the evidence is against the claims. See 38 C.F.R. § 3.310. There is no competent opinion of record in support of either of the claims on a secondary basis. The only competent opinions of record are the September 2013 opinion of Dr. G.C. and the October 2013 opinion of Dr. J.S., and these opinions weigh against the claim for an acquired psychiatric disorder on a secondary basis. These opinions are considered highly probative, as they are shown to have been based on a review of the Veteran's claims file, and as they are accompanied by sufficient explanations. Prejean; Neives-Rodriguez. Accordingly, service connection is not warranted on this basis. 

The Veteran's service records show that his awards include the Southwest Asia Service Medal, and the Kuwait Liberation Medal, and that he meets the criteria for consideration as a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317. 

The medical evidence shows that the Veteran has been determined to have sero-negative polyarthritis and presence of chondrocalcinosis, and CPPD (calcium pyrophosphate dihydrate crystal deposition disease). These are diagnosed conditions. The Board further notes that the only competent opinion of record as to these disorders is the September 2014 VA examiner's opinion, in which she concluded that these disorders are less likely as not due to the hazards associated with service in Southwest Asia, and that the etiology is more likely due to autoimmune responses or a genetic predisposition. 

With regard to an undiagnosed illness manifested by dizziness and loss of balance, although there were notations that his lightheadedness and dizziness are of unknown etiology in 2012 and 2013, upon further review and VA examination in September 2014, the VA examiner concluded that the Veteran's symptoms are less likely as not due to the hazards associated with service in Southwest Asia, and that they are more likely attributable to potential side effects from medications or supplements, a metabolic condition, dysequilibrium, fluid intake and fluid balance, central and peripheral vestibular manifestations, or atherosclerotic occlusions of the vertebrobasilar arterial system which may produce brainstem ischemia. 

These opinions are considered highly probative, as they are shown to have been based on a review of the Veteran's claims file, and as they are accompanied by sufficient explanations. Prejean; Neives-Rodriguez. The September 2014 opinion is also considered to be the most probative evidence of record on the issue of the etiology of the Veteran's dizziness and loss of balance, as it post-dates the earlier notations that these symptoms are of an unknown etiology. Boggs v. West, 11 Vet. App. 334, 344 (1998). The September 2014 VA examiner concluded that the Veteran's sero-negative polyarthritis, chondrocalcinosis/CPPD, and dizziness and loss of balance, are Category 3 conditions, i.e., they have a "partially-explained etiology." A diagnosable chronic multisymptom illness with a partially explained etiology will not be considered medically unexplained. 38 C.F.R. § 3.317 (a)(2)(ii). 

Given the foregoing, service connection may not be granted for the claims involving sero-negative polyarthritis, chondrocalcinosis and CPPD, or dizziness and loss of balance, on this basis. Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004). 

The Veteran is not shown to have an undiagnosed illness involving any of the other claimed symptoms. The Board therefore finds that the Veteran is not shown to have a "qualifying chronic disability" involving any of the claimed symptoms. See 38 C.F.R. § 3.317(a)(2)(i). Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied on any basis.

In reaching these decisions, the Board has considered that the Veteran's military occupation specialty was aerospace medical service craftsman, and that he has medical training with experience as an emergency room technician, and that he has reported having a Master's degree in Public Health. However, the probative value of his opinions is reduced due to his lesser level of expertise, as compared to the reports of the VA psychologists and physicians, supra. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches). In addition, although the Veteran has asserted that he has had ongoing symptoms of dizziness and loss of balance since his service, with one exception, he repeatedly denied having neurological symptoms between 2004 and separation from service. He also denied having any neurological symptoms during his March 2007 VA neurological disorders examination, and the examiner concluded that such symptoms were not currently present. This is evidence that he did not have such symptoms at those times. Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013). The probative value of his testimony has therefore been reduced. Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The Board has also considered the lay statement submitted by the Veteran's spouse. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions, and the lay statement, to the effect that the claimed disabilities were caused by the Veteran's service, and/or are related to a service-connected disability. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"). Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis. 38 U.S.C.A. § 5107(b).

II. Increased Ratings

The Veteran asserts that he is entitled to an initial evaluation in excess of 10 percent for service-connected traumatic brain injury, and an increased rating for service-connected GERD with hiatal hernia, currently evaluated as 10 percent disabling. 

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor. 38 U.S.C.A. § 5107 (b).

A. Traumatic Brain Injury

With regard to the history of the disability in issue, service medical records show that in July 2001, the Veteran sought treatment after being hit in the face by a horse. The report notes that there was no loss of consciousness, and that he had a nose injury. The assessment was nasal fracture. He was discharged to home later that day. Following separation from service, VA progress notes include neurological assessments, dated in April 2012, which note complaints of a two-year history of concentration and short term memory difficulties with an insidious onset and sporadic course. The Veteran's difficulties with concentration and short-term memory waxed and waned on a weekly basis. The Veteran reported anxiety and depression, with no significant deficits to his ADLs (activities of daily living). On examination, memory was excellent. He was oriented to person, place, time, and examination purpose. Thought processes were logical, linear, and goal-directed. Thought content was unremarkable. Affect was blunted. Mood was euthymic. He denied suicidal or homicidal ideation, delusions, or hallucinations. Judgement and insight were good. Test results were interpreted to show generally preserved cognitive functioning with isolated deficits. Mild anxiety and depression may have affected his performance, but were not likely fully explanatory. The diagnosis was mild cognitive impairment, anxiety disorder NOS, and rule out cognitive disorder secondary to underlying GMC (general medical condition). See 38 C.F.R. § 4.1 (2016). 

In November 2013, the RO granted service connection for a traumatic brain injury, evaluated as 10 percent disabling, with an effective date of March 12, 2013. The Veteran has appealed the issue of entitlement to an initial evaluation in excess of 10 percent. 

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection. In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

In a statement dated in January 2014 the Veteran's spouse asserted that the Veteran has symptoms that include difficulties with short-term memory, i.e., forgetting tasks and the topic of conversation and not knowing where he was while driving, to include on a few occasions while going to work, difficulty concentrating, frequent episodes of irritability and mood swings, and occasional outbursts of anger. 

Under Diagnostic Code 8100, where the evidence shows that the migraine headaches occur with characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent disability rating is assigned. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

Where migraine headaches occur with characteristic prostrating attacks occurring on an average of once a month over the last several months, a 30 percent disability rating is appropriate. Id. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

Under Diagnostic Code 8045, there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016). 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction. Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI. For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code. Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total." However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045.

A VA TBI DBQ, dated in August 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed. The Veteran reported a closed-head injury in July 2001, when a horse's head hit him and knocked him to the ground. He stated that as far as he knows, he lost consciousness, although he was not sure for how long. He sustained a broken nose and went to the emergency room (ER) at Luke Air Force Base. He fainted in the ER, but another employee caught him so that he didn't hit the floor. He reported current difficulty maintaining his balance, and having dizziness as well as some difficulties with depth perception and judging distances. The examiner noted reports in the Veteran's records of another head injury in 1992 when he was hit and thrown against a wall, but was not rendered unconscious. The report notes the following: there are no headaches. He complained of lightheadedness and loss of balance with a tendency to fall to the left, occurring a couple of times a week, and occasionally getting lost in unfamiliar surroundings. His generalized anxiety and depression do not interfere with his work. Judgment was normal. Social interaction was routinely appropriate. He was always oriented to person, time, place and situation. Motor activity was normal. Visual spatial orientation was mildly impaired. There was mild depression and mild anxiety. He has one or more neurobehavioral effects (irritability with lack of motivation and some moodiness) that do not interfere with workplace interaction or social interaction. Consciousness was normal. He was able to communicate by spoken and written language, and to comprehend spoken and written language. 
The Veteran's residual conditions attributable to his TBI do not impact his ability to work. The examiner noted that the Veteran's present major complaint is mild lightheadedness, very occasional dizziness, and occasional complaint of loss of balance and "some weird smell of coffee."

A VA mental disorders DBQ, dated in September 2013, shows that the Veteran complained of mild depression, described as feeling sad, with no identified precipitants. He becomes highly negative, pessimistic, and self-critical. When particularly bad, has had fleeting suicide thoughts e.g. driving his car into a wall, putting his head through a wall, but he has never acted on these thoughts and has no suicide attempts. He also experiences periods of hopelessness, although this passes, and is never ongoing. His depression lasts for a few hours to a couple of days, then passes. Sleep is about five to six hours per night, and isn't enough, as he feels tired, groggy, and unrested. The Veteran describes momentary periods of feeling happy and elated, lasts a few hours but nothing indicative of a true hypomanic/manic episode. He experiences anxiety and lots of worry about the safety of loved ones, finances, and supporting the family. He thinks of the worst possible outcomes and his mind takes off with it. He had a panic attack once in March, with no others. There are no obsessive-compulsive disorder (OCD) or PTSD symptoms. The Axis I diagnosis was anxiety disorder NOS. The examiner indicated that the Veteran's symptoms were productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication. The Axis V diagnosis was a GAF score of 72. The examiner noted that the Veteran has mild symptom severity and impairments. He had struggled about a year ago at his job but he says with medications, therapy, and a new job, he is handling things better and he reports no problems at work. He reports that his social life is strong, and that no ongoing problems are evident. 

A VA mental disorders DBQ, dated in August 2014, shows that the examiner indicated that the Veteran's e-folder (VBMS or Virtual VA) had been reviewed. The Veteran reported that he had obtained his bachelor's degree in public health in 2005, and his Master's degree in public health in 2007. He had worked for a county as a program manager for two years, and then worked for a state as a health services manager for four years. He was also an instructor for medical assistants at a college for nearly four years. He was currently working as an accreditation coordinator for a health care provider. He complained of stress at his job, with anxiety and anger directed at clients and contractors, however, this was primarily in association with earlier jobs. He indicated that he had good results from his medication (Venlafaxine), and he said that he got along well with people at his job. He said that he had a good reputation, and that he has not missed any work at his current job. He complained of sleep difficulties, and that he was always tired as a result. He stated that he had not had any panic attacks "for a while," and that he hasn't felt depressed in a few months. He said his irritability hasn't been too bad. He still got annoyed, but this was relatively minor. Anxiousness was common, but has been pretty good, with anxiety flutters every once in a while. He denied out-of-the-ordinary worrying. The examiner noted that the Veteran had had very good success with medications decreasing his anxiety and stabilizing his mood. His current symptoms were noted to be anxiety and chronic sleep impairment. He had clear thinking. Attention was sharp. He was articulate. There was no evidence of psychosis. Mood was unremarkable. The examiner indicated that the Veteran's symptoms were productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication. The diagnosis was unspecified anxiety disorder. 

VA progress notes show that overall, the Veteran received treatment for psychiatric and neurological symptoms, with GAF scores of 70, 75, and 80. Reports dated in 2015 contain findings noting that the Veteran's mental status was alert and oriented times three, neurologically intact, that his cranial nerves were intact, and that he had normal neurological examinations. His medications include Depakote, Venlafaxine, and Lorazepam. With regard to psychiatric symptoms, a March 2015 report notes that the Veteran reported that he had a nine-month history of seeing things that are not there. On examination in April and June of 2015, there was no psychomotor agitation or retardation. He did not appear to be responding to internal stimuli. Speech was spontaneous, with normal tone, volume, and rate, with no pressure or latency. Affect was bright, full range, and appropriate to content with no lability. He did not appear anxious or depressed. Thought process was goal-directed with no tangentiality nor circumstantiality. There was no evidence of a thought disorder. He denied delusions, hallucinations or other psychotic symptoms. He denied active or passive suicidal ideation or homicidal ideation. The assessments noted that the Veteran had a good response to current psychotropic medications with improved mood stabilization and reduced irritability. 

In this case, with regard to DC 8045, the August 2013 VA TBI DBQ indicates that the Veteran's memory, attention, concentration, and executive functions were impaired to the extent that there was mild memory loss. Judgment was normal. Social interaction is routinely appropriate. He was always oriented to person, time, place, and situation. Motor activity was normal. Visual spatial orientation was mildly impaired. He has subjective symptoms that do not interfere with work, instrumental activities of daily living, or work, family or other close relationships (a history of generalized anxiety disorder and depression that do not interfere with work). He has one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction (occasional irritability, lack of motivation, and moodiness). He is able to communicate by spoken and written language and to comprehend spoken and written language. His consciousness is normal. These findings warrant no more than a "1" level of impairment in the facets of cognitive impairment. The other evidence of record has also been considered; however, there are no findings that warrant more than a "1" level of impairment in any facet of cognitive impairment. Given the foregoing, there is no basis to find that the Veteran's symptoms exceed level "1" impairment in any category. Therefore, the criteria for an initial evaluation in excess of 10 percent under 38 C.F.R. § 4.124a, DC 8045 is not warranted. 

With regard to DC 8100, there is no medical evidence to show that the Veteran has migraine headaches that occur with characteristic prostrating attacks occurring on an average of once a month over the last several months, as required for an initial evaluation in excess of 10 percent. DC 8100. The Board has therefore determined that the evidence is insufficient to show that the criteria for an initial evaluation in excess of 10 percent have been met under DC 8045 or DC 8100. 

Finally, the Board notes that DC 8045 directs the evaluation of emotional/ behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. In this case, notwithstanding that the Board has determined that service connection is not warranted for an acquired psychiatric disorder, supra, the Veteran has been diagnosed with an anxiety disorder, and the September 2014 VA examiner concluded that it was not possible to differentiate the Veteran's traumatic brain injury symptoms from his anxiety, because "symptom crossover prevents differentiation."  Therefore, the Board will evaluate the Veteran's psychiatric symptoms under 38 C.F.R. § 4.130.

Anxiety disorders are evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9400, under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection. 

A 10 percent rating is assigned when a veteran's symptoms cause occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.

 A 30 percent rating is assigned when a veteran's symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9400.

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores of 71 to 80 indicate that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, with no more than slight impairment in social, occupational or school functioning. Id. 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Id.

The Board finds that the criteria for an initial evaluation in excess of 10 percent under 38 C.F.R. § 4.130 have not been met. There are some findings of such symptoms as panic attacks, suicidal ideation and hallucinations. However, these are sporadic and brief in severity and duration. Overall, the findings show that the Veteran has spontaneous speech with normal tone, volume, and rate, as well as goal-directed thought process with no tangentiality nor circumstantiality. There is no evidence of a thought disorder, and the Veteran has consistently denied delusions, hallucinations or other psychotic symptoms. He has also denied active or passive suicidal ideation or homicidal ideation. The Veteran was noted to have had a good response to current psychotropic medications with improved mood stabilization and reduced irritability. 

In particular, the Board notes that the August 2013 DBQ shows that the examiner concluded that the Veteran has subjective symptoms that do not interfere with work, instrumental activities of daily living; or work, family or other close relationships (a history of generalized anxiety disorder and depression that do not interfere with work), and that he has one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction (occasional irritability, lack of motivation, and moodiness). There is evidence that the Veteran is active in such activities as doing tile work, and exercising three times a week at a gym. See e.g., VA progress note, dated in June 2013. The August 2014 DBQ shows that the Veteran currently works as an accreditation coordinator for a health care provider. He said that he got along well with people at his job, that he has a good reputation, and that he has not missed any work at his current job. Both the August 2013 and August 2014 VA DBQs show that the examiners characterized the Veteran's symptoms as "mild." In both 2013 and 2014, VA examiners indicated that the Veteran's symptoms were productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication. This most closely corresponds to a 10 percent evaluation. See General Rating Formula. The Veteran's GAF scores are representative of no more than mild symptomatology. In summary, the findings do not support a conclusion that his symptoms are productive of a "similar severity, frequency, and duration" as those required for a 30 percent evaluation. Vazquez-Claudio, 713 F.3d at 116; General Rating Formula for Mental Disorders. 

B. GERD

With regard to the history of the disability in issue, the Veteran's service treatment records show that he was treated for GERD during service. Following separation from service, a March 2007 VA general medical examination report showed that his diagnoses included GERD. A January 2009 esophagogastroduodenoscopy (EGD) revealed a hiatal hernia. See 38 C.F.R. § 4.1.

In August 2007, the RO granted service connection for GERD, evaluated as 10 percent disabling. There was no appeal, and the RO's decision became final. See 38 U.S.C.A. § 7105(c) (West 2014). 

In May 2010, the Veteran filed a claim for an increased rating. In January 2011, the RO denied the claim. The Veteran has appealed. 

Under 38 C.F.R. § 4.114, DC 7346 (hiatal hernia), a 10 percent rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity. 

A 30 percent evaluation is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. Id.

To the extent that DC 7346 lists the criteria conjunctively, all of the listed symptoms must be shown. See e.g., Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

Overall, VA progress notes, dated beginning in November 2009, contain multiple notations of GERD and obesity and show that the Veteran tended to deny, or was found not to have, nausea or vomiting. An April 2010 report notes that a February 2010 colonoscopy and an EGD were unrevealing, and that he had failed to respond to a high dose of Pantoprazole 80 mg. BID (twice daily). In December 2011, his GERD was characterized as "uncontrolled." In March 2012, the Veteran reported vomiting. In June 2013, he denied vomiting. A March 2015 progress note characterized the Veteran's GERD as "controlled."

A VA esophageal conditions DBQ, dated in September 2014, shows that the Veteran reported using Aciphex and Zantac, and that he was currently using Protonix 40 mg. BID (twice daily). He complained that he may notice GERD symptoms four to five times a month, and that he had occasional regurgitation. He also reported having lower abdominal pain. The examiner noted that his symptoms were pyrosis, reflux, and regurgitation. On examination, there was no esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus. There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to any of the aforementioned conditions. The examiner determined that the Veteran's esophageal condition does not impact his ability to work. The diagnosis was GERD. 

The Board finds that a rating in excess of 10 percent is not warranted. The evidence shows that the Veteran has repeatedly complained of such symptoms as abdominal pain and GERD. With regard to the objective medical evidence, the Veteran has been noted to be obese. There is no evidence of such symptoms as anemia or malnutrition. There is no medical evidence to show that his symptoms are productive of a considerable impairment of health. There is no competent evidence associating substernal arm or shoulder pain with the disability in issue. The September 2014 VA examiner concluded that the Veteran's esophageal condition does not impact his ability to work. Based on the foregoing, the Board finds that the evidence is insufficient to show that the Veteran's disability is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. Melson. Accordingly, the Board finds that the criteria for a rating in excess of 10 percent under DC 7346 have not been met, and that the claim must be denied.

C. Conclusion

The Board has considered the Veteran's statements that he should be entitled to an increased initial evaluation (for residuals of a TBI) and an increased rating (for GERD). The Board is required to assess the credibility and probative weight of all relevant evidence. McClain v. Nicholson, 21 Vet. App. 319, 325 (2007). In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record. Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007). The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Claimants are generally considered to be competent to report their symptoms, as these observations come to them through their senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994). The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an initial increased evaluation (for residuals of a TBI), and an increased rating (for GERD). However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record. In this case, the Board has determined that the medical evidence is more probative of the issues, and that it outweighs the Veteran's statements and the lay statement from his spouse. Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disability, and the lay statement from his spouse. The VA examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities. 

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson and Hart v. Mansfield, 21 Vet. App. 505 (2007), as appropriate, and whether the Veteran is entitled to an increased evaluation or increased rating for separate periods based on the facts found during the appeal period. As noted above, the Board does not find evidence that either of the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period. The evidence of record from the day the Veteran filed the claim to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period. The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disabilities such that an increased evaluation or increased rating is warranted. 

The issue of an extraschedular rating has not been argued, nor is it reasonably raised by the record. Yancy v. McDonald, 27 Vet. App. 484, 495 (2016). In addition, there is no assertion or evidence that this is an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions. Johnson v. McDonald, 762 F.3d 1362 (2014).

In reaching these decisions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Duties to Notify and Assist

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained. The Veteran has been afforded examinations in association with all claims. Etiological opinions have been obtained in association with the claims for service connection. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for chronic fatigue syndrome, to include an undiagnosed illness manifested by chronic fatigue and chronic insomnia, is denied. 

Service connection for fibromyalgia, to include an undiagnosed illness manifested by muscle and joint pain, is denied. 

Service connection for irritable bowel syndrome, to include an undiagnosed illness manifested by abdominal pain, is denied.

Service connection for a skin disability, to include an undiagnosed illness manifested by rashes, is denied.

Service connection for a neurological disability, to include an undiagnosed illness manifested by dizziness and loss of balance, is denied.

Service connection for an acquired psychiatric disorder is denied.

An initial evaluation in excess of 10 percent for residuals of a traumatic brain injury is denied.

A rating in excess of 10 percent for gastroesophageal reflux disease is denied.



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


